In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00089-CV
     ___________________________

  IN THE INTEREST OF J.H., A CHILD



  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-414483-07


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      Appellant H.H. (Mother) appeals from the trial court’s March 18, 2021 default

order increasing the monthly child-support obligation charged against appellee O.L.

(Father). On March 31 and April 13, we notified Mother that we could dismiss her

appeal if she failed to either pay the required filing fee or file a docketing statement.

See Tex. R. App. P. 42.3, 44.3; see also Tex. R. App. P. 5, 32.1. She did not respond.

On April 28, we again warned Mother we would dismiss her appeal if she failed to

comply and provided her with a form statement of inability to afford court costs and

a form docketing statement. See Tex. R. App. P. 20.1(c), 32.1. Mother again did not

respond; however, Father (proceeding pro se) filed a docketing statement and the

filing fee on May 6.

      On May 17, we notified the parties that if Father was attempting to appeal the

trial court’s order, the attempt was untimely; we warned that if Father did not show

grounds to continue his attempted appeal, we would dismiss his appeal for want of

jurisdiction. See Tex. R. App. P. 25.1(c), 26.1(d). Additionally, we warned Mother for

the fourth time that we would dismiss her appeal if she did not pay the filing fee for

her notice of appeal.

      Mother responded to the fourth notice and requested that we dismiss her

appeal because she does not “want to pursue this any further.” Father also responded

that he had “mistakenly” paid the filing fee because he had thought our prior notices

related to his child-support obligation imposed in the trial court’s March 18, 2021

                                           2
default order. Based on Mother’s response, we dismiss her appeal. See Tex. R. App.

P. 42.1(a)(1). And because Father was not attempting to appeal the trial court’s

default order, we direct the clerk to return the filing fee to him.


                                                        /s/ Brian Walker

                                                        Brian Walker
                                                        Justice

Delivered: June 3, 2021




                                             3